— In a proceeding to invalidate petitions designating J. Emmett Murphy as a candidate in the Republican Party primary election, Democratic Party primary election, and Conservative Party primary election, to be held on September 12, 1991, for the nomination of those parties as its candidate for the public office of Judge of the County Court of the County of Westchester, the appeal is from a judgment of the Supreme Court, Westchester County (Gurahian, J.), dated August 13,1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioners failed to adduce evidence sufficient to warrant invalidating the petitions designating the respondent-respondent Murphy. Mangano, P. J., Thompson, Sullivan and Lawrence, JJ., concur.